
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


RESTRICTED SHARE GRANT UNDER THE
BANK OF HAWAII CORPORATION
2004 STOCK AND INCENTIVE COMPENSATION PLAN
SERVICE-BASED RESTRICTED SHARE AGREEMENT


        This Agreement dated                        ("Agreement"), between Bank
of Hawaii Corporation, a Delaware corporation ("Company"), with its registered
office at 130 Merchant Street, Honolulu, Hawaii 96813
and                        ("Grantee"), an employee of the Company or subsidiary
of the Company.

        1.    Grant of Restricted Shares.    The Company hereby grants to
Grantee, effective as of                        ("Grant
Date"),                        shares ("Restricted Shares") of the Company's
common stock ("Company Stock" or "Shares"). This grant of Restricted Shares
shall be subject to the applicable terms and conditions set forth below and is
being made pursuant to the Bank of Hawaii Corporation 2004 Stock and Incentive
Compensation ("Plan") in accordance with the authority and direction of the
Human Resources and Compensation Committee ("Committee") of the Company's Board
of Directors.

        2.    Restrictions During Restriction Period.    

        a.    Service Restriction.    Unless otherwise provided in this
Agreement, each Restricted Share shall be forfeited and transferred to the
Company upon Grantee's termination of employment for any reason, whether
voluntary or involuntary, as an employee of the Company or its subsidiary prior
to the expiration of the "Restriction Period" (as defined below) for such
Restricted Share. For this purpose, Grantee's employment shall not be treated as
terminated in the case of a transfer of employment within the Company and its
subsidiaries or in the case of sick leave and other approved leaves of absence.

        b.    Transfer Restriction.    During the Restriction Period for a
particular Restricted Share, such Restricted Share shall not be sold, assigned,
pledged, or otherwise transferred, voluntarily or involuntarily, by Grantee. In
the event of any attempt by Grantee to transfer the Restricted Shares, the
Committee may terminate and cause the forfeiture of the Restricted Shares by
notice to Grantee.

        c.    Restriction Period.    For purposes of this Agreement and with
respect to any particular Restricted Share granted under this Agreement, the
term "Restriction Period" shall mean a period which commences on the Grant Date
and terminates on designated dates. Specifically, with respect to the first
            % of the Restricted Shares granted under this Agreement, the
Restriction Period shall terminate on                        . Thereafter, with
respect to the remaining            % of the Restricted Shares granted under
this Agreement, the Restriction Period shall terminate
on                        . Accordingly, on                        , the
Restriction Period shall have been terminated for             % of the
Restricted Shares.

        d.    Other Termination of Restriction Period.    Notwithstanding
Section 2.c above, the Restriction Period shall terminate upon the earlier of
(i) the death of Grantee; (ii) the termination of service of Grantee due to
"permanent and total disability" as may be determined under the Plan; or
(iii) the occurrence of a "Change in Control" of the Company (as described in
Section 2.8 of the Plan).

        e.    Lapse of Restrictions.    The restrictions set forth above in this
Sections 2.a and 2.b shall lapse and no longer apply as to any Restricted Shares
upon the termination of the Restriction Period as to such Shares.

        3.    Issuance of Shares; Registration; Withholding Taxes.    As part of
the grant under this Agreement, certificates for the Restricted Shares shall be
issued in Grantee's name and shall be held by the Company until all restrictions
lapse or such shares are forfeited as provided herein. A certificate or

--------------------------------------------------------------------------------



certificates representing the Restricted Shares as to which the Restriction
Period has terminated shall be delivered to Grantee upon such termination.

        The Company may postpone the issuance or delivery of the Shares until
(a) the completion of registration or other qualification of such Shares or
transaction under any state or federal law, rule or regulation, or any listing
on any securities exchange, as the Company shall determine to be necessary or
desirable; (b) the receipt by the Company of such written representations or
other documentation as the Company deems necessary to establish compliance with
all applicable laws, rules and regulations, including applicable federal and
state securities laws and listing requirements, if any; and (c) the payment to
the Company, upon its demand, of any amount requested by the Company to satisfy
any federal, state or other governmental withholding tax requirements related to
the issuance or delivery of the Shares. The Company shall have the right to
withhold with respect to the payment of any Restricted Shares any taxes required
to be withheld because of such payment, including the withholding of Shares
otherwise payable as part of the grant. Grantee shall comply with any and all
legal requirements relating to Grantee's resale or other disposition of any
Shares acquired under this Agreement. The certificates representing the Shares
may bear such legend as described in Section 6 below and as counsel to the
Company otherwise deems appropriate to assure compliance with applicable law.

        4.    Share Adjustments.    As the Committee shall determine, the number
of Restricted Shares shall be adjusted proportionately for any increase or
decrease in the number of issued shares of common stock by reason of a merger,
reorganization, recapitalization, reclassification, stock split, stock dividend,
or other capital adjustments in accordance with Section 4.2 of the Plan. The
adjustment required shall be made by the Committee, whose determination shall be
conclusive.

        5.    Rights as Shareholder.    Unless otherwise provided herein,
Grantee shall be entitled to all of the rights of a shareholder with respect to
the Restricted Shares, including the right to vote such Shares and to receive
dividends and other distributions (not including share adjustments as described
in Section 4 above) payable with respect to such Shares on or after the Grant
Date. Grantee's rights as a shareholder shall terminate in the event of
Grantee's forfeiture of the Restricted Shares.

        6.    Legends.    All certificates evidencing Shares issued under this
Agreement shall bear a legend similar to the following (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):

THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE BANK OF HAWAII
CORPORATION 2004 STOCK AND INCENTIVE COMPENSATION PLAN, AND IN THE ASSOCIATED
RESTRICTED SHARE AWARD AGREEMENT. A COPY OF THE PLAN AND SUCH RESTRICTED SHARE
AWARD AGREEMENT MAY BE OBTAINED FROM THE BANK OF HAWAII.

        If, in the opinion of the Company and its counsel, any legend placed on
a stock certificate representing Shares granted under this Agreement is no
longer required, Grantee under such certificate shall be entitled to exchange
such certificate for a certificate representing the same number of Shares but
without such legend.

        7.    Grantee Bound by Plan.    Grantee hereby acknowledges receipt of a
copy of the Plan and acknowledges that Grantee shall be bound by its terms,
regardless of whether such terms have been set forth in this Agreement.
Notwithstanding the foregoing, if there is an inconsistency between the terms of
the Plan and the terms of this Agreement, Grantee shall be bound by the terms of
the Plan, which terms are incorporated herein by reference.

        8.    Employment Rights.    Neither the Plan nor the granting of the
Restricted Shares shall be a contract of employment with the Company or any of
its subsidiaries. Grantee may be discharged from employment at any time by the
employing Company or subsidiary.

--------------------------------------------------------------------------------




        9.    Amendment.    This Agreement may be amended by the Committee at
any time based on its determination that the amendment is necessary or advisable
in light of any addition to, or change in, the Internal Revenue Code of 1986, as
amended ("Code"), or regulations issued thereunder, or any federal or state
securities law or other law or regulation, or the Plan, or based on any
discretionary authority of the Committee under the Plan. However, unless
necessary or advisable due to a change in law, any amendment to this Agreement
which has a material adverse effect on the interest of Grantee under this
Agreement shall be adopted only with the consent of Grantee.

        10.    Notices.    Any notice or other communication made in connection
with this Agreement shall be deemed duly given when delivered in person or
mailed by certified or registered mail, return receipt requested, to Grantee at
Grantee's address shown on Company records or such other address designated by
Grantee by similar notice, or to the Company at its then principal office, to
the attention of the Corporate Secretary of the Company. Further, such notice or
other communication shall be deemed duly given when transmitted electronically
to Optionee at Optionee's electronic mail address shown on Company records or,
to the extent that Optionee is an active employee, through the Company's
intranet.

        11.    No Advice, Warranties, or Representations.    The Company is not
providing Grantee with advice, warranties, or representations regarding any of
the legal or tax effects to Grantee with respect to the Restricted Shares.
Grantee is responsible to seek legal and tax advice from Grantee's own legal and
tax advisors as be appropriate or desirable.

        12.    Code Section 409A.    Because it is governed under Code
Section 83, this grant of Restricted Shares has been structured and is intended
not to be subject to Code Section 409A pursuant to Proposed Treasury Regulation
Section 1.409A-1(b)(6).

        13.    Miscellaneous.    This Agreement and the Plan set forth the final
and entire agreement between the parties with respect to the subject matter
hereof, which shall be governed by and shall be construed in accordance with the
laws of the State of Hawaii. This Agreement shall bind and benefit Grantee, the
heirs, distributees, and personal representative of Grantee, and the Company and
its successors and assigns.

        14.    Counterparts.    This Agreement may be signed in counterparts,
each of which shall be deemed an original, and said counterparts shall together
constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
date first above written.

    BANK OF HAWAII CORPORATION
 
 
By
 
  

--------------------------------------------------------------------------------

Its         "Company"
 
 


--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

        "Grantee"

--------------------------------------------------------------------------------





QuickLinks


RESTRICTED SHARE GRANT UNDER THE BANK OF HAWAII CORPORATION 2004 STOCK AND
INCENTIVE COMPENSATION PLAN SERVICE-BASED RESTRICTED SHARE AGREEMENT
